Citation Nr: 9936150	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-02 215	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from June 1995 to 
November 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1997 
rating decision by the RO which denied service connection for 
a low back disorder, a right knee disorder, bilateral hearing 
loss, tinnitus, and a psychiatric disorder.

The present Board decision addresses the issues of service 
connection for bilateral hearing loss and tinnitus.  The 
claims of service connection for a low back disorder, a right 
knee disorder, and a psychiatric disorder will be discussed 
in the remand which follows the decision.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim of service connection for bilateral hearing 
loss.

2.  The veteran's tinnitus began in service.


CONCLUSIONS OF LAW

1.  The claim of service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service in the Marine Corps 
from June 1995 to November 1996, during which time his 
occupational specialty was rifleman.  His service medical 
records show that his hearing was within normal limits in 
June 1995.  In November 1995, he reported he had ringing in 
his ears for 4 months and first noticed tinnitus while he was 
on the rifle range during basic training.  He stated his 
tinnitus got loud at times and it became difficult to hear 
people talking to him.  Rule out tinnitus was diagnosed.  On 
another occasion in November 1995, he again complained of 
having tinnitus for the past 4 to 5 months.  He stated his 
tinnitus was greater in the left ear than the right ear.  He 
stated tinnitus began with firing weapons in boot camp.  The 
assessment was probable sensorineural hearing loss with 
tinnitus.  He was instructed to wear double hearing 
protection when firing weapons.  In November 1995, he was 
diagnosed as having bilateral sensorineural hearing loss, 
right greater than the left.  In December 1995, he complained 
of tinnitus and hearing problems.  In January 1996, he again 
was diagnosed as having mild bilateral sensorineural hearing 
loss and bilateral tinnitus.  A November 1996 separation 
examination reveals the veteran had pure tone thresholds of 
the right ear of 30, 35, 25, 25, and 30 decibels at 500, 
1000, 2000, 3000, and 4000, hertz respectively.  Pure tone 
thresholds of the left ear were 20, 30, 20, 25, and 40 
decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  

In May 1997, the veteran filed his current claims for service 
connection.

At a June 1997 VA audiology examination, the veteran had pure 
tone thresholds of the right ear of 10, 10, 5, 10, 30 
decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  Pure tone thresholds of the left ear were 10, 
5, 5, 5, and 15 decibels at 500, 1000, 2000, 3000, 4000 
hertz, respectively.  Word recognition was 96 percent on the 
right and 98 percent on the left.  The audiologist stated 
that right ear hearing was within normal limits from 250 
hertz through 3000 hertz with a mild loss at 6000 hertz and 
8000 hertz.  The audiologist stated the left ear hearing was 
within normal limits from 250 hertz through 4000 hertz with a 
mild loss at 8000 hertz.  He stated that word recognition 
ability was good to excellent, bilaterally.  The audiologist 
noted the veteran's complaint of a high pitched ringing 
(tinnitus) which occurred about once per day and lasted 10 to 
15 minutes.

II.  Analysis

A.  Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain chronic diseases, including sensorineural hearing 
loss, which become manifest to a compensable degree within 
the year after service, will be rebuttably presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (medical evidence or, in some 
circumstances, lay evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).

The veteran's service medical records show he was noted to 
have bilateral hearing loss.  It bears emphasis that, 
regardless of a disease or injury in service, an absolute 
requirement for service connection is the current existence 
of a claimed related disability.  Gilpin v. West, 155 F.3d 
1353 (Fed.Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed.Cir. 1997).  The only post-service medical evidence of 
hearing ability is the 1997 VA audiology examination, and the 
results of such study indicate the veteran does not now have 
a hearing loss disability of either ear under the standards 
of 38 C.F.R. § 3.385.  Since the veteran has not submitted 
any competent medical evidence showing that he currently has 
a bilateral hearing loss disability, his claim of service 
connection is not well grounded.  38 U.S.C.A. § 5107(a); 
Caluza, supra.  Consequently, the claim of service connection 
for bilateral hearing loss must be denied.

B.  Tinnitus

The veteran's military occupational specialty was that of a 
rifleman.  The service medical records show he complained of 
tinnitus in 1995 and in 1996.  He stated he first noticed 
tinnitus while in boot camp while he was on the rifle range 
firing his weapon.  The veteran was discharged from service 
in November 1996.  In May 1997, he filed a claim of service 
connection.  Tinnitus was noted at the VA examination in June 
1997.

Given the evidence of tinnitus in service, and shortly after 
service, there appears to be continuity of symptoms of the 
condition first noted during active duty.  38 C.F.R. 
§ 3.303(b).  The Board finds that tinnitus began during 
service and, accordingly, service connection for tinnitus is 
warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

The veteran also claims service connection for a low back 
disorder, a right knee disorder, and a psychiatric disorder.  
The Board finds there is a further VA duty to help the 
veteran complete his application for such benefits.  
38 U.S.C.A. § 5103; Robinette v. Brown, 8 Vet.App. 69 (1995).

Service connection and compensation are prohibited for a 
personality disorder (38 C.F.R. § 3.303(c)) and substance 
abuse (38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301)).  

Certain chronic diseases, including arthritis (i.e., 
degenerative joint disease) and a psychosis, which become 
manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Service medical records from 1995 and 1996 show the veteran 
complained of low back pain.  Diagnoses during this time 
included mechanical low back pain and strain.  Service 
medical records also show he was treated for right knee pain 
in 1996.  He was diagnosed as having a muscle strain of the 
right knee.  The service medical records show various 
psychiatric complaints, and the veteran was diagnosed as 
having a personality disorder, for which he was discharged 
from service in November 1996.

At a June 1997 VA psychological examination, the provisional 
diagnosis was a mood disorder with psychotic features, and 
the psychologist noted that consideration should be given to 
refining the diagnosis to paranoid schizophrenia.  (Substance 
abuse and a personality disorder, which may not be service 
connected, were also diagnosed at this examination.)  The 
psychologist noted that the veteran was being referred to the 
Schizophrenia Research Unit at the Highland Drive VA Medical 
Center (VAMC) for further evaluation.

At a July 1997 VA general medical examination, the veteran 
reported he had been seen by Dr. Gurklis (at the VAMC) who 
had diagnosed schizophrenia; schizophrenia (a psychosis) was 
listed as a diagnosis on the VA general medical examination.

At the July 1997 VA general medical examination, other 
diagnoses included degenerative joint disease of the knees 
and lumbosacral spine.  The report indicates that X-ray 
studies were taken of the back and knees.  However, such 
studies were not made part of the record.  It is unclear from 
the record the basis for the examiner's diagnosis of 
degenerative joint disease.  VA X-ray reports are 
constructively of record and may contain information vital to 
the veteran's claim.  Bell v. Derwinski, 2 Vet.App. 611 
(1992).  Thus, the reports must be associated with the claims 
file.  

In November 1997 and January 1998 statements, the veteran 
related he was receiving psychiatric treatment from Drs. 
Gurklis and Lauber at the Highland Drive VAMC.  The claims 
file does not contain records of such VA treatment.  The RO 
should obtain the VA records because, as previously stated, 
they are constructively of record and may contain information 
vital to the claim.  Bell, supra.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain all VA medical 
records, dated since the veteran's 
service, concerning examination and 
treatment for psychiatric, low back, and 
right knee problems.  This includes, but 
is not limited to, all psychiatric 
treatment records from the Highland Drive 
VAMC and all X-ray studies of the right 
knee and back which were ordered at the 
VA compensation examination.

The RO should also give the veteran an 
opportunity to submit any other post-
service medical records concerning these 
conditions.

2.  After any other indicated 
development, the RO should review the 
veteran's claims for service connection 
for a psychiatric disorder, a right knee 
disorder, and a low back disorder.  If 
the claims are denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 



